Marshall, Ch. J.
— The only doubt which the court had, was, whether,, by the laws of Georgia, the land could be made liable, unless the heir was-a party to the suit. We have received information as to the construction, given by the courts of Georgia, to the statute of 5 Geo. II., making lands in the colonies liable for debts, and are satisfied, that they are considered as-chargeable, without making the heir a party.
Decrees affirmed.1

 For a further decision on the tax-title of Elizabeth Course, see 4 Cr. 403.